             Case 3:20-cv-01121-VC Document 38 Filed 06/29/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT

                                NORTHERN DISTRICT OF CALIFORNIA


  MASOOD KHAN,                                         Case No. 20-cv-01121-VC
                   Plaintiff,
                                                       ORDER GRANTING MOTION TO
             v.                                        REMAND AND DENYING MOTION
                                                       TO SEAL AND STRIKE
  GREENSPAN COMPANY, et al.,
                                                       Re: Dkt. Nos. 15, 20
                   Defendants.



          Khan has forsaken any claim related to employee benefit plans, such as his claims that
the defendants mismanaged the ESOP or that he didn’t receive benefits to which he was entitled
under the ESOP. See Marin General Hospital v. Modesto & Empire Traction Co., 581 F.3d 941,
944–47 (9th Cir. 2009) (describing the applicable standard for complete preemption under
ERISA). The lawsuit now raises only state-law claims not implicating ERISA, and over which
this Court has only supplemental jurisdiction, as the defendants appear to concede. See Dkt. No.
19 at 2. The Court therefore exercises its discretion to remand the lawsuit to state court. See
Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988). Khan’s request for attorney’s fees is
denied.
          The motion to seal and strike is denied. The Court is skeptical that any material in the
Complaint is sealable, at least on the evidence submitted at this stage in the lawsuit. But at a
minimum, the motion to seal the entire complaint is grossly overbroad. See Standing Order for
Civil Cases before Judge Vince Chhabria ¶¶ 29-32. If the defendants still wish to seal the
complaint on this docket, they may file a renewed sealing request that is much more narrowly
tailored. Any renewed motion to seal must be filed within 14 days of this order.
           Case 3:20-cv-01121-VC Document 38 Filed 06/29/20 Page 2 of 2




       The Court declines to address the defendants’ arguments that privileged material in the
complaint must be stricken. The defendants may seek to renew those arguments in state court.
       The case is ordered remanded to San Francisco Superior Court. The Clerk of the Court is
directed to close the case.
       IT IS SO ORDERED.

Dated: June 29, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge




                                               2
